Exhibit 10.7

NOBLE CORPORATION

PERFORMANCE-VESTED RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, made as of the 3rd day of February, 2012, by and between NOBLE
CORPORATION, a Swiss corporation (the “Company”), and             (“Employee”);

W I T N E S S E T H:

WHEREAS, the committee (the “Committee”) acting under the Noble Corporation 1991
Stock Option and Restricted Stock Plan, as amended (the “Plan”), has determined
that it is desirable to award performance-vested Restricted Stock Units (as
defined in the Plan) to Employee pursuant to the Plan; and

WHEREAS, pursuant to the Plan, the Committee has determined that the
performance-vested Restricted Stock Units so awarded shall be subject to the
restrictions, terms and conditions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Performance-Vested Restricted Stock Unit Award. On the terms and conditions
and subject to the restrictions, including forfeiture, hereinafter set forth,
the Company hereby awards             Restricted Stock Units (the “Awarded
Restricted Stock Units”) to Employee pursuant to the Plan. The Awarded
Restricted Stock Units are being awarded to Employee effective as of the date of
this Agreement (the “Effective Date”), and shall vest or be forfeited in
accordance with (and otherwise be subject to) the provisions of this Agreement.
The Awarded Restricted Stock Units are being awarded to Employee without the
payment of any cash consideration by Employee. The award of Restricted Stock
Units made to Employee pursuant to this Section 1 is hereby designated by the
Committee to be a Performance Award for the purposes of the Plan.

2. Vesting and Forfeiture. The Awarded Restricted Stock Units shall be subject
to being forfeited by Employee during the Restricted Period specified in the
attached Schedule I (the “Restricted Period”), and shall vest in or be forfeited
by Employee as follows:

(a) If Employee remains continuously employed by the Company or an Affiliate
from the Effective Date through the end of the Restricted Period, the Awarded
Restricted Stock Units shall vest and the forfeiture restrictions applicable to
them under this Agreement shall terminate to the extent of the percentage of
vesting achieved under the performance measure and vesting schedule provisions
of the attached Schedule I, and any Awarded Restricted Stock Units that do not
vest at the end of the Restricted Period shall be forfeited by Employee.



--------------------------------------------------------------------------------

(b) If Employee’s employment with the Company or an Affiliate terminates during
the Restricted Period by reason of the death, Disability or Retirement of
Employee, then the number of Awarded Restricted Stock Units equal to the total
number of Awarded Restricted Stock Units awarded hereunder multiplied by a
fraction, (i) the numerator of which is the number of calendar months remaining
in the Restricted Period that end after the date of Employee’s termination of
employment with the Company or an Affiliate by reason of death, Disability or
Retirement, and (ii) the denominator of which is 36, shall be forfeited by
Employee. The remaining number of Awarded Restricted Stock Units awarded
hereunder shall vest subject to the forfeiture restrictions applicable to them
under this Agreement which shall terminate at the end of the Restricted Period
to the extent of the percentage of vesting achieved under the performance
measure and vesting schedule provisions of the attached Schedule I, and any
Awarded Restricted Stock Units that do not vest at the end of the Restricted
Period shall be forfeited by Employee.

(c) If Employee’s employment with the Company or an Affiliate terminates during
the Restricted Period for any reason other than the death, Disability or
Retirement of Employee, all of the Awarded Restricted Stock Units shall be
forfeited by Employee.

(d) The foregoing provisions of this Section 2 to the contrary notwithstanding,
if a 409A Change in Control (as defined below) occurs during the Restricted
Period, 50% of the then outstanding Awarded Restricted Stock Units awarded
hereunder shall vest and the forfeiture restrictions applicable to them under
this Agreement shall terminate, and the remaining 50% of the then outstanding
Awarded Restricted Stock Units awarded hereunder shall be forfeited by Employee.
For the purposes of this Agreement, a “409A Change in Control” means a Change in
Control (as defined in the Plan) that also is a change in control event within
the meaning of U.S. Treas. Reg. section 1.409A-3(i)(5). The parties expressly
agree that the provisions of this Section 2(d) shall be the exclusive means by
which an Awarded Restricted Stock Unit shall vest in connection with a change in
the ownership or effective control of the Company or a change in the ownership
of the assets of the Company, and that no provision of any plan, employment
agreement or other agreement or arrangement pertaining to Employee and the
Company or an Affiliate shall cause an Awarded Restricted Stock Unit to vest in
connection with a change in the ownership or effective control of the Company or
a change in the ownership of the assets of the Company unless this Section 2(d)
is amended in writing by the parties to provide for such vesting.

For the purposes of this Agreement, transfers of employment without interruption
of service between or among the Company and any of its Affiliates shall not be
considered a termination of employment.

3. Issuance of Shares. With respect to an Awarded Restricted Stock Unit that
vests pursuant to the provisions of Section 2(a) or Section 2(b) hereof, as soon
as practicable after the percentage of vesting achieved under the performance
measure and vesting provisions of the attached Schedule I has been determined
and certified in writing by the Committee and during the period beginning at the
end of the Restricted Period and ending on March 15 following the end of the
Restricted Period, the Company shall issue or transfer to Employee one Share in
settlement of such Awarded Restricted Stock Unit and such Awarded Restricted
Stock Unit shall be canceled. With respect to an Awarded Restricted Stock Unit
that vests pursuant to the provisions of Section 2(d) hereof, as soon as
practicable (but in no event later than 30 days) following the occurrence of a
409A Change in Control, the Company shall issue or transfer to Employee one
Share in settlement of such Awarded Restricted Stock Unit and such Awarded
Restricted Stock Unit shall be canceled.

 

2



--------------------------------------------------------------------------------

4. No Rights as Shareholder. Employee shall have no rights as a shareholder of
the Company, including, without limitation, voting rights or the right to
receive dividends and distributions as a shareholder, with respect to the Shares
subject to the Awarded Restricted Stock Units, unless and until such Shares are
issued or transferred to Employee as provided herein.

5. Cash Dividend and Cash Distribution Equivalent Rights. The Company hereby
awards cash dividend and cash distribution equivalent rights to Employee with
respect to the Awarded Restricted Stock Units. The cash dividend and cash
distribution equivalent rights awarded to Employee under this Section 5 shall
entitle Employee to the payment, with respect to each Share that is subject to
an Awarded Restricted Stock Unit that has not been canceled or forfeited, of an
amount in cash equal to the amount of any cash dividend or other cash
distribution paid by the Company with respect to one Share while such Awarded
Restricted Stock Unit remains outstanding. Such amount shall be paid to Employee
by Employee’s employer on the date of the payment of the related cash dividend
or cash distribution. The award of cash dividend and cash distribution rights
made to Employee pursuant to this Section 5 is not a Performance Award for the
purposes of the Plan.

6. Agreements Regarding Withholding Taxes.

(a) Employee shall make arrangements satisfactory to the Committee for the
payment of taxes of any kind that are required by law to be withheld with
respect to the Awarded Restricted Stock Units or the cash dividend and cash
distribution equivalent rights awarded under this Agreement, including, without
limitation, taxes applicable to (i) the awarding of the Awarded Restricted Stock
Units or the issuance or transfer of Shares in settlement thereof, or (ii) the
awarding of the cash dividend and cash distribution equivalent rights or the
payments made with respect thereto.

(b) Unless and until the Committee shall determine otherwise and provide notice
to Employee in accordance with Section 6(c) of this Agreement, any obligation of
Employee under Section 6(a) of this Agreement that arises with respect to the
issuance or transfer of Shares in settlement of Awarded Restricted Stock Units
that have become vested shall be satisfied by the Company withholding a portion
of such Shares valued at their Fair Market Value as of the date on which the
taxable event that gives rise to the withholding requirement occurs.

(c) The Committee may determine, after the Effective Date and on notice to the
Employee, to authorize one or more arrangements (in addition to or in lieu of
the arrangement described in Section 6(b) of this Agreement) satisfactory to the
Committee for Employee to satisfy the obligation of Employee under Section 6(a)
of this Agreement.

(d) If Employee does not, for whatever reason, satisfy the obligation of
Employee under Section 6(a) of this Agreement, then the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct from
any payments of any kind otherwise due to Employee the amount required to
satisfy the obligation of Employee under Section 6(a) of this Agreement.

 

3



--------------------------------------------------------------------------------

7. Non-Assignability. This Agreement is not assignable or transferable by
Employee. No right or interest of Employee under this Agreement or the Plan may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except pursuant to a qualified domestic relations order
within the meaning of Section 414(p) of the Code or a similar domestic relations
order under applicable foreign law, either in such form as is acceptable to the
committee), and no such right or interest shall be liable for or subject to any
debt, obligation or liability of Employee.

8. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Agreement shall have the meanings assigned to them under the provisions of the
Plan. By execution of this Agreement, Employee agrees that the Awarded
Restricted Stock Units and the cash dividend and cash distribution equivalent
rights awarded under this Agreement shall be governed by and subject to all
applicable provisions of the Plan. This Agreement is subject to the Plan, and
the Plan shall govern where there is any inconsistency between the Plan and this
Agreement.

9. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas, without regard to the
principles of conflicts of laws thereof, except to the extent Texas law is
preempted by federal law of the United States or by the laws of Switzerland.

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

11. Entire Agreement; Amendment. This Agreement, together with any Schedules and
Exhibits and any other writings referred to herein or delivered pursuant hereto,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
whether written or oral, between the parties with respect to the subject matter
hereof. To the fullest extent provided by applicable law, this Agreement may be
amended, modified and supplemented by mutual consent of the parties hereto at
any time, with respect to any of the terms contained herein, in such manner as
may be agreed upon in writing by such parties.

 

 

4



--------------------------------------------------------------------------------

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:

(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:

Noble Corporation

Dorfstrasse 19A

6340 Baar

Switzerland

Attention: Chief Executive Officer

Fax: 281-596-4486

With a copy to:

Chairman of Compensation Committee

c/o Noble Corporation

Dorfstrasse 19A

6340 Baar

Switzerland

Fax: 281-596-4486

(b) If to Employee, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:

The address and number, if any, set forth opposite

Employee’s signature below

Either party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

13. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.

14. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Each counterpart may consist
of a number of copies hereof each signed by less than all, but together signed
by all, the parties hereto.

15. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.

16. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

5



--------------------------------------------------------------------------------

17. References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Agreement, such
words shall be deemed to be followed by the words “without limitation.”

18. Unfunded Awards. The awards made under this Agreement are unfunded and
unsecured obligations and rights to provide or receive compensation in
accordance with the provisions of this Agreement, and to the extent that
Employee acquires a right to receive compensation from the Company or an
Affiliate pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company or such Affiliate.

19. Compliance with Code Section 409A. The compensation payable to or with
respect to Employee pursuant to this Agreement is intended to be compensation
that is not subject to the tax imposed by Code Section 409A, and this Agreement
shall be administered and construed to the fullest extent possible to reflect
and implement such intent.

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.

 

NOBLE CORPORATION By:     Name:   Julie J. Robertson Title:  

Executive Vice President

and Corporate Secretary

 

Address and fax number, if any:       Employee Dorfstrasse 19A   6340 Baar  
Switzerland   Fax: 281-596-4486  

 

6



--------------------------------------------------------------------------------

SCHEDULE I

NOBLE CORPORATION

PERFORMANCE MEASURES FOR THE 2012-2014 PERFORMANCE CYCLE

AWARD OF PERFORMANCE-VESTED RESTRICTED STOCK

The Committee has determined and specifies that the following Performance Cycle,
Restricted Period and Performance Measures shall apply to the Awarded Restricted
Stock Units:

1. Performance Cycle. The Performance Cycle applicable to the Awarded Restricted
Stock Units shall be the three-year period beginning on January 1, 2012, and
ending on December 31, 2014.

2. Restricted Period. The Restricted Period applicable to the Awarded Restricted
Stock Units shall be the three-year period beginning on the Effective Date and
ending on the third anniversary of the Effective Date.

3. Performance Measure. The Performance Measure used to determine the extent of
the vesting of the Awarded Restricted Stock Units is the cumulative total
shareholder return (“TSR”) for the Shares of the Company for the Performance
Cycle. The Awarded Restricted Stock Units that are outstanding as of the end of
the Restricted Period will vest or be forfeited based on the Company’s TSR
performance relative to the following group of competitor companies (the
“Competitor Group”): Atwood Oceanics, Inc.; Baker Hughes Inc.; Diamond Offshore
Drilling Inc.; Ensco International plc; FMC Technologies, Inc.; Halliburton
Company; Nabors Industries Ltd.; National Oilwell Varco, Inc.; Oceaneering
International, Inc.; Rowan Companies Inc.; Schlumberger Ltd.; Seadrill Ltd.;
Transocean Ltd.; and Weatherford International Ltd.

TSR for the Performance Cycle shall be defined and calculated as follows, where
“Beginning Price” is the average of the closing prices on the 30 NYSE trading
days immediately preceding the beginning of the Performance Cycle, and the
“Ending Price” is the average of the closing prices on the last 30 NYSE trading
days of the Performance Cycle, in each case as applied to the applicable equity
security:

TSR = (Ending Price – Beginning Price + dividends and cash distributions per
share paid*)

Beginning Price

 

* Stock dividends paid in securities rather than cash in which there is a
distribution of less than 25 percent of the outstanding shares (as calculated
prior to the distribution) shall be treated as cash for purposes of this
calculation.

 

S-1



--------------------------------------------------------------------------------

The companies comprising the Competitor Group on the last NYSE trading day of
the Performance Cycle shall be the companies used in the comparison for
determining the Competitor Group performance measurement. If a Competitor Group
company’s common equity security is no longer publicly traded on the last NYSE
trading day of the Performance Cycle, then an appropriate proportionate
adjustment will be effected over the remaining number of companies in the
Competitor Group in making the determination of the Competitor Group measure;
provided, however, that if the number of companies comprising the Competitor
Group on the last NYSE trading day of the Performance Cycle is less than five,
then notwithstanding anything contained herein to the contrary, the Company’s
TSR performance shall be determined relative to the TSR performance of the
applicable securities of the companies in the Dow Jones U.S. Oil Equipment &
Services Index (the “Index”), and the Competitor Group performance measure shall
be inapplicable and not used in determining the overall performance measure for
vesting. If the Index performance measure becomes applicable, the companies
comprising the Index on the last NYSE trading day of the Performance Cycle shall
be the companies used in the comparison for determining the Company’s percentile
rank relative to the companies in the Index. Any company in the Index on the
last NYSE trading day of the Performance Cycle that entered the Index after the
first NYSE trading day of the Performance Cycle will, for the purpose of
calculating the TSR of the companies in the Index, be added into the Index only
as of the time such company entered the Index. For example, if a company enters
the Index on March 31 of a year during the Performance Cycle and is in the Index
on the last trading day in the Performance Cycle, the entering company’s
performance for comparison purposes relative to the Company and the other
companies in the Index will be included only from such March 31 date on which
the company entered the Index.

The number of the Awarded Restricted Stock Units that will vest at the end of
the Restricted Period on the basis of the Performance Measure for the
Performance Cycle shall be determined in accordance with the vesting schedule
set forth on Annex I attached to and hereby made a part of this Schedule I. The
level of achievement of the Performance Measure for the Performance Cycle, and
the applicable vesting or forfeiture of the Awarded Restricted Stock Units that
are outstanding at the end of the Restricted Period, shall be determined and
certified in writing by the Committee as soon as reasonably practicable after
the end of the Performance Cycle, but in no event later than 60 days after the
end of the Performance Cycle.

 

S-2



--------------------------------------------------------------------------------

ANNEX I TO SCHEDULE I

2012-2014 Performance Cycle

Performance-Vested Restricted Stock Unit Agreement Vesting Schedule

 

Performance Level

   TSR
Percentile
Versus Peers   Percentage of
the Target
Achieved     Percentage of
the Awarded
Restricted
Stock Units
Vesting  

Maximum

   90th     200 %      100 % 

Above Target

   75th     150 %      75 % 

Target

   51st     100 %      50 % 

Threshold

   25th     50 %      25 % 

Below Threshold

   <25th     0 %      0 % 

Percentile results between those listed will be interpolated on a linear basis
for performance above the 25th percentile (threshold level)

 

S-3